OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22435 Kayne Anderson Energy Development Company (Exact name of registrant as specified in charter) 811 Main Street, 14th FloorHouston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 1800 Avenue of the Stars, Third Floor Los Angeles, California 90067 (Name and address of agent for service) Registrant's telephone number, including area code:(310)282-7905 Date of fiscal year end: November 30 Date of reporting period: July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Energy Development Company By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August10, 2015 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson Energy Development Company July 1, 2014 - June 30, 2015 Issuer Ticker Symbol CUSIP Meeting Date Matter: Proposed by(I)ssuer or (S)hareholder Vote Cast? How Voted For/Against Mgmt GOLAR LNG PARTNERS LP GMLP Y2745C102 9/19/2014 TO ELECT: I YES FOR FOR CARL E. STEEN AS A CLASS II DIRECTOR OF THE PARTNERSHIP WHOSE TERM WILL EXPIRE AT THE 2 CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 8/21/2014 ELECTION: I YES FOR FOR OF ONE CLASS I DIRECTOR UNTIL THE 2: PIERRE DE DEMANDOLX-DEDONS. PROPOSAL TO APPROVE: I YES FOR FOR THE FOURTH AMENDMENT TO THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP TO REVISE THE TARGET DISTRIBUTIONS TO HOLDERS OF INCENTIVE DISTRIBUTION RIGHTS. PROPOSAL TO APPROVE: I YES FOR FOR AN AMENDMENT AND RESTATEMENT OF THE 2, 2,,650,000. HOEGH LNG PARTNERS LP HMLP Y3262R100 9/24/2014 TO ELECT: I YES FOR FOR ANDREW JAMIESON AS A CLASS I DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR ROBERT SHAW AS A CLASS II DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR DAVID SPIVAK AS A CLASS III DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 TO ELECT: I YES FOR FOR MORTTEN W. HOEGHAS A CLASS IV DIRECTOR WHOSE TERM WILL EXPIRE AT THE 2 DYNAGAS LNG PARTNERS LP DLNG Y2188B108 10/23/2014 DIRECTOR: I YES FOR FOR EVANGELOS VLAHOULIS ALEXIOS RODOPOULOS LEVON DEDEGIAN TO APPROVE: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG (HELLAS) CERTIFIED AUDITORS ACCOUNTANTS S.A. AS THE PARTNERSHIP'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. EL PASO PIPELINE PARTNERS, L.P. EPB 11/20/2014 TO APPROVE: I YES FOR FOR THE EPB MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE EPB ADJOURNMENT PROPOSAL. KINDER MORGAN, INC. KMI 49456B101 11/20/2014 TO APPROVE: I YES FOR FOR AN AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF KMI TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS P COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF KMI FROM 2,000,000,,000,000,000. TO APPROVE: I YES FOR FOR THE ISSUANCE OF SHARES OF KMI COMMON STOCK IN THE PROPOSED KMP, KMR AND EPB MERGERS. TO APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE FOREGOING PROPOSALS AT THE TIME OF THE SPECIAL MEETING. KINDER MORGAN MANAGEMENT, LLC KMR 49455U100 11/20/2014 TO APPROVE: I YES FOR FOR THE KMR MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE KMR ADJOURNMENT PROPOSAL. TO APPROVE: I YES FOR FOR THE KMP MERGER AGREEMENT. TO APPROVE: I YES FOR FOR THE KMP ADJOURNMENT PROPOSAL. ENERGY TRANSFER PARTNERS, L.P. ETP 29273R109 11/20/2014 TO APPROVE: I YES FOR FOR THE SECOND AMENDED AND RESTATED ENERGY TRANSFER PARTNERS, L.P. 2008 LONG-TERM INCENTIVE PLAN (AS IT HAS BEEN AMENDED FROM TIME TO TIME, THE "LTIP"), WHICH, AMONG OTHER THINGS, PROVIDES FOR AN INCREASE IN THE MAXIMUM NUMBER OF COMMON UNITS RESERVED AND AVAILABLE FOR DELIVERY WITH RESPECT TO AWARDS UNDER THE LTIP TO 10,000,(THE "LTIP PROPOSAL"). TO APPROVE: I YES FOR FOR THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE OR DATES, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE LTIP PROPOSAL. TARGA RESOURCES CORP. TRGP 87612G101 1/20/2015 TO CONSIDER AND VOTE UPON: I YES AGAINST AGAINST A PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF COMMON STOCK OF TARGA RESOURCES CORP. ("TRC") IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 13, 2014, BY AND AMONG TRC, TRIDENT GP MERGER SUB LLC, ATLAS ENERGY, L.P. AND ATLAS ENERGY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). TO APPROVE: I YES AGAINST AGAINST ONE OR MORE ADJOURNMENTS OF THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE TRC STOCK ISSUANCE PROPOSAL. ATLAS PIPELINE PARTNERS, L.P. APL 1/22/2015 PROPOSAL TO APPROVE AND ADOPT: I NO DID NOT VOTE DID NOT VOTE THE AGREEMENT AND PLAN OF MERGER (THE "APL MERGER AGREEMENT"), DATED AS OF OCTOBER 13, 2014, BY AND AMONG TARGA RESOURCES CORP., TARGA RESOURCES PARTNERS LP, TARGA RESOURCES GP LLC, TRIDENT MLP MERGER SUB LLC, ATLAS ENERGY, L.P., ATLAS PIPELINE PARTNERS, L.P. AND ATLAS PIPELINE PARTNERS GP, LLC, AND TO APPROVE THE MERGER CONTEMPLATED BY THE APL MERGER AGREEMENT. PROPOSAL TO APPROVE: I NO DID NOT VOTE DID NOT VOTE ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION PAYMENTS THAT WILL OR MAY BE PAID BY ATLAS PIPELINE PARTNERS, L.P. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. WILLIAMS PARTNERS L.P. WMB 1/28/2015 TO APPROVE AND ADOPT: I YES FOR NONE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 24, 2014 (THE "MERGER AGREEMENT"), BY AND AMONG ACCESS MIDSTREAM PARTNERS, L.P., ACCESS MIDSTREAM PARTNERS GP, L.L.C., VHMS, LLC ("MERGER SUB"), WILLIAMS PARTNERS L.P., AND WILLIAMS PARTNERS GP LLC (THE "WPZ GENERAL PARTNER"). MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/23/2015 DIRECTOR: I YES FOR FOR ROBERT G. CROYLE DIRECTOR: I YES FOR FOR STACY P. METHVIN DIRECTOR: I
